DETAILED ACTION
This non-final office action is in response to claims 1-20 filed on 10/09/2022 for examination. Claims 1-20 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “210” has been used to designate both “DLSaaS platform 210” (see, e.g., [0039]) and “DLSaaS API 210” (see [0059]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim objected to because of the following informalities: 
Claim 1 introduces “at least one application table” in line 5. Subsequently, claim 1 refers throughout to “the at least one application table” (see, e.g., lines 7-8) as well as “the application table” (see, e.g., line 8). For consistency, Examiner suggests amending “the application table”(s) to “the at least one application table”(s) or similar, if intended. Claims 8 and 15 recite a similar deficiency.
Claim 1 introduces “at least one IR artifact” in line 10. Subsequently, claim 1 refers to “the IR artifact”. For consistency, Examiner suggests amending to, e.g., “the at least one IR artifact” or similar, if intended. Claims 3, 8, 10, 15, and 17 recite a similar deficiency.
Claim 1 introduces “a staging table” in line 7. Subsequently, claim 1 refers throughout to “the one or more staging tables” (see, e.g., line 15). For consistency, Examiner suggests amending to, e.g., “the 
Claim 1 introduces “at least one field” in line 6. Subsequently, claim 1 recites “and at least one field”. Examiner suggests amending to “and the at least one field”. Claims 8 and 15 recite a similar deficiency.
Appropriate correction is required.

Consideration Under 35 USC § 101
Note: the claims have been considered and analyzed by the Examiner under 35 USC § 101 with respect to statutory category and judicial exceptions, and appear to recite a form of subject matter statutorily compliant with § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster et al. (NPL: “SAP HANA Blockchain: An introduction” with incorporated “Lab Preview” Video “https://sapvideoa35699dc5.hana.ondemand.com/?entry_id=1_iu4u2gic”; June 13, 2018; Hereinafter “SAP #1”) in view of Olivieri et al. (US20090077085; Hereinafter “Olivieri”).
	Regarding claim 1, SAP #1 teaches a computer-implemented method for enabling an application for use with a distributed ledger system (DLS) (Video, e.g., 0:19, attached video NPL (vNPL) pg. 1 – SAP Application is used with a distributed ledger <blockchain> system), the method being executed by one or more processors and comprising:
providing a DLS-enriched view on data stored in a database system (Video, e.g., 0:29 and 2:05, vNPL pgs. 2, 11 – data system UI provides view of database system with data based on the blockchain ledger <i.e., view is blockchain-enriched>), the DLS- enriched view comprising a set of annotations indicating at least one application table (pgs. 3-4, Video at 0:29 and 2:05, vNPL pgs. 2, 11 – tabs indicating “System”.”com-SAP-icn-blockchain-milage.record” and type “hyperledger fabric” indicated the blockchain-based table) and at least one field of the application table that is DLS-enabled (Video, e.g., 0:29 and 2:05, vNPL pgs. 2, 11 – tab indicating “System”.”com-SAP-icn-blockchain-milage.record” table entries indicating the data entry is from a specified blockchain transaction <e.g., “eec9f1246e4c…>. The table and entries indicated as blockchain entries have associated fields <which convey, e.g., vehicle mileage>);
writing a value into an SAP HANA database from the SAP Application using a standard SAP HANA SQL statement (Video, e.g., 0:54, vNPL pgs. 4-5), subsequently replicating the SQL update to a blockchain (Video, e.g., 0:54 and 1:10, vNPL pgs. 4-6),
	providing at least one intermediate representative (IR) artifact based on the DLS- enriched view (pgs. 5-6 with Video, e.g., 1:23, vNPL pg. 7 – SAP HANA receives an instruction Reads, e.g., {“key”: “fooccc1jz3w153480’} <i.e., an intermediate message representative artifact> which is provided to the SAP blockchain adapter);
generating at least one DLS-specific entity and chaincode based on the IR artifact and a configuration for a DLS (pgs. 5-6 with Video, e.g., 1:23, vNPL pg. 7 – the SAP blockchain adapter replicates the instruction <i.e., IR artifact> to the blockchain using blockchain-specific configured chaincode, e.g., Writes { “key”: “fooccc1jz3w153480’ “value”: { “mileage”: 0, “date”: “2018-01-10T14:!}} to be interpreted and saved by the target blockchain <i.e., chaincode>; pg. 3 with Video, e.g., 1:10, vNPL pg. 6 – teaches generating a transaction for the blockchain <i.e., DLS-specific entity> based on the instruction; while not presently relied upon, for additional reference see, e.g., NPL: “SAP and Blockchain”, May 2019 – further teaching deploying chaincode of the SAP blockchain adapter. The blockchain generates a transaction <i.e., entity> based on the chaincode and instruction), to which the chaincode is to be deployed (pgs. 5-6 with Video, e.g., at 1:23, vNPL pg. 7 – the SAP blockchain adapter replicates the instruction <i.e., IR artifact> to the blockchain using blockchain-specific configured chaincode, e.g., Writes { “key”: “fooccc1jz3w153480’ “value”: { “mileage”: 0, “date”: “2018-01-10T14:!}} to be interpreted and saved by the target blockchain <i.e., chaincode>; while not presently relied upon, for additional reference see, e.g., NPL: “SAP and Blockchain”, May 2019 – further teaching deploying chaincode of the SAP blockchain adapter);
deploying the chaincode to the DLS (Video, e.g., 1:23, vNPL pg. 7 – the blockchain is updated based on the replicated command using the blockchain-specific configured chaincode; while not presently relied upon, for additional reference see, e.g., NPL: “SAP and Blockchain”, further May 2019 – teaching deploying chaincode of the SAP blockchain adapter); and
monitoring the data [[of the one or more staging tables]] for changes and, in response to a change, recording data [[of the one or more staging tables]] to the DLS based on the chaincode (pgs. 5-6 with Video, e.g. 1:23, 1:33, 2:05, vNPL pgs. 7-8, 11 – SAP Application data is monitored for changes, and any changes are received at the SAP HANA database, where the SCP Blockchain Service detects the change and replicates the change to the blockchain using the blockchain-specific configured chaincode).
While SAP #1 further teaches writing a value into an SAP HANA database from the SAP Application using a standard SAP HANA SQL statement (see, e.g., SAP #1 at Video), and subsequently replicating the SQL statement to a blockchain (see, e.g., SAP #1 at Video), SAP #1 appears to fail to specifically disclose storing, in the database system, a staging table corresponding to the at least one application table and at least one field of the application table and a database trigger that is configured to write data from the at least one field of the application table to the staging table in response to a change in the at least one application table; and monitoring the one or more staging tables for changes and, in response to a change, recording data of the one or more staging tables to the DLS based on the chaincode.
However, Olivieri teaches an analogous system receiving proposed values from an application at a database staging table using SQL commands (abstract, [0036], [0048]), further comprising
storing, in the database system, a staging table corresponding to the at least one application table and at least one field of the application table and a database trigger that is configured to write data from the at least one field of the application table to the staging table in response to a change in the at least one application table ([0033-036] – a user selects data tables comprising data fields from applications to import to the database, wherein users can update the data table, and updates to the data tables are detected and propagated/captured into the staging table. <i.e., The data imported into the staging table is imported from the application tables>); and 
subsequently performing processing to save the updates to the staging table to the database (see, e.g., [0036-40] – wherein the application tables/updates are received, processed by the system, used to create the materialized query tables).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SAP #1 with the teaches of Olivieri, comprising storing, in the database system, a staging table corresponding to the at least one application table and at least one field of the application table and a database trigger that is configured to write data from the at least one field of the application table to the staging table in response to a change in the at least one application table; and monitoring the one or more staging tables for changes and, in response to a change, recording data of the one or more staging tables to the DLS based on the chaincode, to allow the users of the applications to write data and avoid needing to lock the datatables while read queries are performed (see, e.g., SAP #1 at Video, with Olivieri at [0004-005]).

Regarding claim 2, the combination of SAP #1 and Oliviera teach the method of claim 1, wherein the set of annotations comprises a DLS-enable annotation and a DLS attribute annotation (SAP #1 at Video, e.g., 0:27, vNPL pg. 2 – DLS-enhanced table has “enable” annotation for allowing the hyperledger to update the tables. The DLS similarly displays annotations of attributes of the blockchain, e.g., indicates the record is a com-sap-icn-blockchain-milaeage.record and indicates the mileage), the DLS attribute annotation indicating the at least one field  (SAP #1 at Video, e.g., 0:27, vNPL pg. 2 – DLS displays annotations of attributes of the blockchain, e.g., indicates the record is a com-sap-icn-blockchain-milaeage.record and indicates the mileage).  

Regarding claim 3, the combination of SAP #1 and Oliviera teach the method of claim 1, wherein the IR artifact is DLS-agnostic (SAP #1 at Video, e.g., 1:23, vNPL pg. 7 – the SAP blockchain adapter replicates the instruction <i.e., IR artifact> received at the SAP blockchain service to the blockchain using blockchain-specific configured chaincode, e.g., Writes { “key”: “fooccc1jz3w153480’ “value”: { “mileage”: 0, “date”: “2018-01-10T14:!}} to be interpreted and saved by the target blockchain <i.e., chaincode>. The blockchain adapter is hosted in the SAP HANA blockchain service, the service configured to host adapters which receive the base instruction and convert the command to various blockchain types/chaincode <i.e., the instruction itself is blockchain-agnostic, and subsequently converted by adaptors>; while not presently relied upon, for additional reference see, e.g., NPL: “SAP and Blockchain”, May 2019 – further teaching deploying chaincode of the SAP blockchain adapter).  

Regarding claim 4, the combination of SAP #1 and Oliviera teach the method of claim 1, wherein the chaincode is a DLS-enabled application that is specific to the DLS and comprises at least a portion of functionality of the application (SAP #1 at Video, e.g., 1:23, vNPL pg. 7 – the SAP blockchain adapter replicates the instruction <i.e., IR artifact> to the blockchain using blockchain-specific configured chaincode, e.g., Writes { “key”: “fooccc1jz3w153480’ “value”: { “mileage”: 0, “date”: “2018-01-10T14:!}} to be interpreted and saved by the target blockchain <i.e., the adaptor produces chaincode specific to the blockchain>. The DLS-enabled application can then interact with the blockchain updated using the chaincode, see, e.g., the Video at 2:05 wherein the application can interact with the updated data; while not presently relied upon, for additional reference see, e.g., NPL: “SAP and Blockchain”, May 2019 – further teaching deploying chaincode of the SAP blockchain adapter).  

Regarding claim 5, the combination of SAP #1 and Oliviera teach the method of claim 1, wherein the application selectively writes data to the at least one field (SAP #1 at Video, e.g., 0:29 and 2:05, vNPL pgs. 2, 11 – wherein the mileage field is selectively written to and updated by the user application; see additionally, e.g., Olivieri at [0033-0036] – tables and data can be filtered and selectively written into staging tables). 

Regarding claim 6, the combination of SAP #1 and Oliviera teach the method of claim 1, wherein the at least one DLS-specific entity is specific to the DLS  (SAP #1 at Video, e.g., 1:23, vNPL pg. 7 – the SAP blockchain adapter replicates the instruction <i.e., IR artifact> to the blockchain using blockchain-specific configured chaincode, e.g., Writes { “key”: “fooccc1jz3w153480’ “value”: { “mileage”: 0, “date”: “2018-01-10T14:!}} to be interpreted and saved by the target blockchain <i.e., chaincode>; pg. 3 with Video, e.g., 1:10, vNPL pg. 6 – teaches generating a transaction for the blockchain <i.e., DLS-specific entity> based on the instruction; while not presently relied upon, for additional reference see, e.g., NPL: “SAP and Blockchain”, May 2019 – teaching deploying the chaincode of the SAP blockchain adapter. The blockchain generates a transaction <i.e., entity> based on the chaincode and instruction <i.e., the transaction is specific to the desired blockchain, e.g., multichain, hyperledger, etc.>).  

Regarding claim 8, SAP #1 teaches a non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for enabling an application for use with a distributed ledger system (DLS) (Video, e.g., 0:19, attached video NPL (vNPL) pg. 1 – SAP Application executing on a computer system is used with a distributed ledger <blockchain> system), the operations comprising: 
providing a DLS-enriched view on data stored in a database system (Video, e.g., 0:29 and 2:05, vNPL pgs. 2, 11 – data system UI provides view of database system with data based on the blockchain ledger <i.e., view is blockchain-enriched>), the DLS- enriched view comprising a set of annotations indicating at least one application table (pgs. 3-4, Video at 0:29 and 2:05, vNPL pgs. 2, 11 – tabs indicating “System”.”com-SAP-icn-blockchain-milage.record” and type “hyperledger fabric” indicated the blockchain-based table) and at least one field of the application table that is DLS-enabled (Video, e.g., 0:29 and 2:05, vNPL pgs. 2, 11 – tab indicating “System”.”com-SAP-icn-blockchain-milage.record” table entries indicating the data entry is from a specified blockchain transaction <e.g., “eec9f1246e4c…>. The table and entries indicated as blockchain entries have associated fields <which convey, e.g., vehicle mileage>); 
writing a value into an SAP HANA database from the SAP Application using a standard SAP HANA SQL statement (Video, e.g., 0:54, vNPL pgs. 4-5), subsequently replicating the SQL update to a blockchain (Video, e.g., 0:54 and 1:10, vNPL pgs. 4-6),
providing at least one intermediate representative (IR) artifact based on the DLS- enriched view (pgs. 5-6 with Video, e.g., 1:23, vNPL pg. 7 – SAP HANA receives an instruction Reads, e.g., {“key”: “fooccc1jz3w153480’} <i.e., an intermediate message representative artifact> which is provided to the SAP blockchain adapter); 
generating at least one DLS-specific entity and chaincode based on the IR artifact and a configuration for a DLS (pgs. 5-6 with Video, e.g., 1:23, vNPL pg. 7 – the SAP blockchain adapter replicates the instruction <i.e., IR artifact> to the blockchain using blockchain-specific configured chaincode, e.g., Writes { “key”: “fooccc1jz3w153480’ “value”: { “mileage”: 0, “date”: “2018-01-10T14:!}} to be interpreted and saved by the target blockchain <i.e., chaincode>; pg. 3 with Video, e.g., 1:10, vNPL pg. 6 – teaches generating a transaction for the blockchain <i.e., DLS-specific entity> based on the instruction; while not presently relied upon, for additional reference see, e.g., NPL: “SAP and Blockchain”, May 2019 – further teaching deploying chaincode of the SAP blockchain adapter. The blockchain generates a transaction <i.e., entity> based on the chaincode and instruction), to which the chaincode is to be deployed (pgs. 5-6 with Video, e.g., at 1:23, vNPL pg. 7 – the SAP blockchain adapter replicates the instruction <i.e., IR artifact> to the blockchain using blockchain-specific configured chaincode, e.g., Writes { “key”: “fooccc1jz3w153480’ “value”: { “mileage”: 0, “date”: “2018-01-10T14:!}} to be interpreted and saved by the target blockchain <i.e., chaincode>; while not presently relied upon, for additional reference see, e.g., NPL: “SAP and Blockchain”, May 2019 – further teaching deploying chaincode of the SAP blockchain adapter); 
deploying the chaincode to the DLS (Video, e.g., 1:23, vNPL pg. 7 – the blockchain is updated based on the replicated command using the blockchain-specific configured chaincode; while not presently relied upon, for additional reference see, e.g., NPL: “SAP and Blockchain”, further May 2019 – teaching deploying chaincode of the SAP blockchain adapter); and 
monitoring the data [[of the one or more staging tables]] for changes and, in response to a change, recording data [[of the one or more staging tables]] to the DLS based on the chaincode (pgs. 5-6 with Video, e.g. 1:23, 1:33, 2:05, vNPL pgs. 7-8, 11 – SAP Application data is monitored for changes, and any changes are received at the SAP HANA database, where the SCP Blockchain Service detects the change and replicates the change to the blockchain using the blockchain-specific configured chaincode).  
While SAP #1 further teaches writing a value into an SAP HANA database from the SAP Application using a standard SAP HANA SQL statement (see, e.g., SAP #1 at Video), and subsequently replicating the SQL statement to a blockchain (see, e.g., SAP #1 at Video), SAP #1 appears to fail to specifically disclose storing, in the database system, a staging table corresponding to the at least one application table and at least one field of the application table and a database trigger that is configured to write data from the at least one field of the application table to the staging table in response to a change in the at least one application table; and monitoring the one or more staging tables for changes and, in response to a change, recording data of the one or more staging tables to the DLS based on the chaincode.
However, Olivieri teaches an analogous system receiving proposed values from an application at a database staging table using SQL commands (abstract, [0036], [0048]), further comprising
storing, in the database system, a staging table corresponding to the at least one application table and at least one field of the application table and a database trigger that is configured to write data from the at least one field of the application table to the staging table in response to a change in the at least one application table ([0033-036] – a user selects data tables comprising data fields from applications to import to the database, wherein users can update the data table, and updates to the data tables are detected and propagated/captured into the staging table. <i.e., The data imported into the staging table is imported from the application tables>); and 
subsequently performing processing to save the updates to the staging table to the database (see, e.g., [0036-40] – wherein the application tables/updates are received, processed by the system, used to create the materialized query tables).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SAP #1 with the teaches of Olivieri, comprising storing, in the database system, a staging table corresponding to the at least one application table and at least one field of the application table and a database trigger that is configured to write data from the at least one field of the application table to the staging table in response to a change in the at least one application table; and monitoring the one or more staging tables for changes and, in response to a change, recording data of the one or more staging tables to the DLS based on the chaincode, to allow the users of the applications to write data and avoid needing to lock the datatables while read queries are performed (see, e.g., SAP #1 at Video, with Olivieri at [0004-005]).

Regarding claim 9, the combination of SAP #1 and Oliviera teach the computer-readable storage medium of claim 8, wherein the set of annotations comprises a DLS-enable annotation and a DLS attribute annotation (SAP #1 at Video, e.g., 0:27, vNPL pg. 2 – DLS-enhanced table has “enable” annotation for allowing the hyperledger to update the tables. The DLS similarly displays annotations of attributes of the blockchain, e.g., indicates the record is a com-sap-icn-blockchain-milaeage.record and indicates the mileage), the DLS attribute annotation indicating the at least one field (SAP #1 at Video, e.g., 0:27, vNPL pg. 2 – DLS displays annotations of attributes of the blockchain, e.g., indicates the record is a com-sap-icn-blockchain-milaeage.record and indicates the mileage).  

Regarding claim 10, the combination of SAP #1 and Oliviera teach the computer-readable storage medium of claim 8, wherein the IR artifact is DLS-agnostic (SAP #1 at Video, e.g., 1:23, vNPL pg. 7 – the SAP blockchain adapter replicates the instruction <i.e., IR artifact> received at the SAP blockchain service to the blockchain using blockchain-specific configured chaincode, e.g., Writes { “key”: “fooccc1jz3w153480’ “value”: { “mileage”: 0, “date”: “2018-01-10T14:!}} to be interpreted and saved by the target blockchain <i.e., chaincode>. The blockchain adapter is hosted in the SAP HANA blockchain service, the service configured to host adapters which receive the base instruction and convert the command to various blockchain types/chaincode <i.e., the instruction itself is blockchain-agnostic, and subsequently converted by adaptors>; while not presently relied upon, for additional reference see, e.g., NPL: “SAP and Blockchain”, May 2019 – further teaching deploying chaincode of the SAP blockchain adapter).  

Regarding claim 11, the combination of SAP #1 and Oliviera teach the computer-readable storage medium of claim 8, wherein the chaincode is a DLS-enabled application that is specific to the DLS and comprises at least a portion of functionality of the application (SAP #1 at Video, e.g., 1:23, vNPL pg. 7 – the SAP blockchain adapter replicates the instruction <i.e., IR artifact> to the blockchain using blockchain-specific configured chaincode, e.g., Writes { “key”: “fooccc1jz3w153480’ “value”: { “mileage”: 0, “date”: “2018-01-10T14:!}} to be interpreted and saved by the target blockchain <i.e., the adaptor produces chaincode specific to the blockchain>. The DLS-enabled application can then interact with the blockchain updated using the chaincode, see, e.g., the Video at 2:05 wherein the application can interact with the updated data; while not presently relied upon, for additional reference see, e.g., NPL: “SAP and Blockchain”, May 2019 – further teaching deploying chaincode of the SAP blockchain adapter).  

Regarding claim 12, the combination of SAP #1 and Oliviera teach the computer-readable storage medium of claim 8, wherein the application selectively writes data to the at least one field (SAP #1 at Video, e.g., 0:29 and 2:05, vNPL pgs. 2, 11 – wherein the mileage field is selectively written to and updated by the user application; see additionally, e.g., Olivieri at [0033-0036] – tables and data can be filtered and selectively written into staging tables).  

Regarding claim 13, the combination of SAP #1 and Oliviera teach the computer-readable storage medium of claim 8, wherein the at least one DLS- specific entity is specific to the DLS (SAP #1 at Video, e.g., 1:23, vNPL pg. 7 – the SAP blockchain adapter replicates the instruction <i.e., IR artifact> to the blockchain using blockchain-specific configured chaincode, e.g., Writes { “key”: “fooccc1jz3w153480’ “value”: { “mileage”: 0, “date”: “2018-01-10T14:!}} to be interpreted and saved by the target blockchain <i.e., chaincode>; pg. 3 with Video, e.g., 1:10 teaches generating a transaction for the blockchain <i.e., DLS-specific entity> based on the instruction; while not presently relied upon, for additional reference see, e.g., NPL: “SAP and Blockchain”, May 2019 – teaching deploying the chaincode of the SAP blockchain adapter. The blockchain generates a transaction <i.e., entity> based on the chaincode and instruction <i.e., the transaction is specific to the desired blockchain, e.g., multichain, hyperledger, etc.>).  

Regarding claim 15, SAP #1 teaches a system, comprising: a computing device; and a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for enabling an application for use with a distributed ledger system (DLS) (Video, e.g., 0:19, attached video NPL (vNPL) pg. 1 – SAP Application executing on a computer system is used with a distributed ledger <blockchain> system), the operations comprising: 
providing a DLS-enriched view on data stored in a database system (Video, e.g., 0:29 and 2:05, vNPL pgs. 2, 11 – data system UI provides view of database system with data based on the blockchain ledger <i.e., view is blockchain-enriched>), the DLS-enriched view comprising a set of annotations indicating at least one application table (pgs. 3-4, Video at 0:29 and 2:05, vNPL pgs. 2, 11 – tabs indicating “System”.”com-SAP-icn-blockchain-milage.record” and type “hyperledger fabric” indicated the blockchain-based table) and at least one field of the application table that is DLS- enabled (Video, e.g., 0:29 and 2:05, vNPL pgs. 2, 11 – tab indicating “System”.”com-SAP-icn-blockchain-milage.record” table entries indicating the data entry is from a specified blockchain transaction <e.g., “eec9f1246e4c…>. The table and entries indicated as blockchain entries have associated fields <which convey, e.g., vehicle mileage>); 
writing a value into an SAP HANA database from the SAP Application using a standard SAP HANA SQL statement (Video, e.g., 0:54, vNPL pgs. 4-5), subsequently replicating the SQL update to a blockchain (Video, e.g., 0:54 and 1:10, vNPL pgs. 4-6),
providing at least one intermediate representative (IR) artifact based on the DLS-enriched view (pgs. 5-6 with Video, e.g., 1:23, vNPL pg. 7 – SAP HANA receives an instruction Reads, e.g., {“key”: “fooccc1jz3w153480’} <i.e., an intermediate message representative artifact> which is provided to the SAP blockchain adapter); 
generating at least one DLS-specific entity and chaincode based on the IR artifact and a configuration for a DLS (pgs. 5-6 with Video, e.g., 1:23, vNPL pg. 7 – the SAP blockchain adapter replicates the instruction <i.e., IR artifact> to the blockchain using blockchain-specific configured chaincode, e.g., Writes { “key”: “fooccc1jz3w153480’ “value”: { “mileage”: 0, “date”: “2018-01-10T14:!}} to be interpreted and saved by the target blockchain <i.e., chaincode>; pg. 3 with Video, e.g., 1:10, vNPL pg. 6 – teaches generating a transaction for the blockchain <i.e., DLS-specific entity> based on the instruction; while not presently relied upon, for additional reference see, e.g., NPL: “SAP and Blockchain”, May 2019 – further teaching deploying chaincode of the SAP blockchain adapter. The blockchain generates a transaction <i.e., entity> based on the chaincode and instruction), to which the chaincode is to be deployed (pgs. 5-6 with Video, e.g., at 1:23, vNPL pg. 7 – the SAP blockchain adapter replicates the instruction <i.e., IR artifact> to the blockchain using blockchain-specific configured chaincode, e.g., Writes { “key”: “fooccc1jz3w153480’ “value”: { “mileage”: 0, “date”: “2018-01-10T14:!}} to be interpreted and saved by the target blockchain <i.e., chaincode>; while not presently relied upon, for additional reference see, e.g., NPL: “SAP and Blockchain”, May 2019 – further teaching deploying chaincode of the SAP blockchain adapter); 
deploying the chaincode to the DLS (Video, e.g., 1:23, vNPL pg. 7 – the blockchain is updated based on the replicated command using the blockchain-specific configured chaincode; while not presently relied upon, for additional reference see, e.g., NPL: “SAP and Blockchain”, further May 2019 – teaching deploying chaincode of the SAP blockchain adapter); and 
monitoring the data [[of the one or more staging tables]] for changes and, in response to a change, recording data [[of the one or more staging tables]] to the DLS based on the chaincode (pgs. 5-6 with Video, e.g. 1:23, 1:33, 2:05, vNPL pgs. 7-8, 11 – SAP Application data is monitored for changes, and any changes are received at the SAP HANA database, where the SCP Blockchain Service detects the change and replicates the change to the blockchain using the blockchain-specific configured chaincode).  
While SAP #1 further teaches writing a value into an SAP HANA database from the SAP Application using a standard SAP HANA SQL statement (see, e.g., SAP #1 at Video), and subsequently replicating the SQL statement to a blockchain (see, e.g., SAP #1 at Video), SAP #1 appears to fail to specifically disclose storing, in the database system, a staging table corresponding to the at least one application table and at least one field of the application table and a database trigger that is configured to write data from the at least one field of the application table to the staging table in response to a change in the at least one application table; and monitoring the one or more staging tables for changes and, in response to a change, recording data of the one or more staging tables to the DLS based on the chaincode.
However, Olivieri teaches an analogous system receiving proposed values from an application at a database staging table using SQL commands (abstract, [0036], [0048]), further comprising
storing, in the database system, a staging table corresponding to the at least one application table and at least one field of the application table and a database trigger that is configured to write data from the at least one field of the application table to the staging table in response to a change in the at least one application table ([0033-036] – a user selects data tables comprising data fields from applications to import to the database, wherein users can update the data table, and updates to the data tables are detected and propagated/captured into the staging table. <i.e., The data imported into the staging table is imported from the application tables>); and 
subsequently performing processing to save the updates to the staging table to the database (see, e.g., [0036-40] – wherein the application tables/updates are received, processed by the system, used to create the materialized query tables).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SAP #1 with the teaches of Olivieri, comprising storing, in the database system, a staging table corresponding to the at least one application table and at least one field of the application table and a database trigger that is configured to write data from the at least one field of the application table to the staging table in response to a change in the at least one application table; and monitoring the one or more staging tables for changes and, in response to a change, recording data of the one or more staging tables to the DLS based on the chaincode, to allow the users of the applications to write data and avoid needing to lock the datatables while read queries are performed (see, e.g., SAP #1 at Video, with Olivieri at [0004-005]).

Regarding claim 16, the combination of SAP #1 and Oliviera teach the system of claim 15, wherein the set of annotations comprises a DLS-enable annotation and a DLS attribute annotation (SAP #1 at Video, e.g., 0:27, vNPL pg. 2 – DLS-enhanced table has “enable” annotation for allowing the hyperledger to update the tables. The DLS similarly displays annotations of attributes of the blockchain, e.g., indicates the record is a com-sap-icn-blockchain-milaeage.record and indicates the mileage), the DLS attribute annotation indicating the at least one field (SAP #1 at Video, e.g., 0:27, vNPL pg. 2 – DLS displays annotations of attributes of the blockchain, e.g., indicates the record is a com-sap-icn-blockchain-milaeage.record and indicates the mileage).  

Regarding claim 17, the combination of SAP #1 and Oliviera teach the system of claim 15, wherein the IR artifact is DLS-agnostic (SAP #1 at Video, e.g., 1:23, vNPL pg. 7 – the SAP blockchain adapter replicates the instruction <i.e., IR artifact> received at the SAP blockchain service to the blockchain using blockchain-specific configured chaincode, e.g., Writes { “key”: “fooccc1jz3w153480’ “value”: { “mileage”: 0, “date”: “2018-01-10T14:!}} to be interpreted and saved by the target blockchain <i.e., chaincode>. The blockchain adapter is hosted in the SAP HANA blockchain service, the service configured to host adapters which receive the base instruction and convert the command to various blockchain types/chaincode <i.e., the instruction itself is blockchain-agnostic, and subsequently converted by adaptors>; while not presently relied upon, for additional reference see, e.g., NPL: “SAP and Blockchain”, May 2019 – further teaching deploying chaincode of the SAP blockchain adapter).  

Regarding claim 18, the combination of SAP #1 and Oliviera teach the system of claim 15, wherein the chaincode is a DLS-enabled application that is specific to the DLS and comprises at least a portion of functionality of the application (SAP #1 at Video, e.g., 1:23, vNPL pg. 7 – the SAP blockchain adapter replicates the instruction <i.e., IR artifact> to the blockchain using blockchain-specific configured chaincode, e.g., Writes { “key”: “fooccc1jz3w153480’ “value”: { “mileage”: 0, “date”: “2018-01-10T14:!}} to be interpreted and saved by the target blockchain <i.e., the adaptor produces chaincode specific to the blockchain>. The DLS-enabled application can then interact with the blockchain updated using the chaincode, see, e.g., the Video at 2:05 wherein the application can interact with the updated data; while not presently relied upon, for additional reference see, e.g., NPL: “SAP and Blockchain”, May 2019 – further teaching deploying chaincode of the SAP blockchain adapter).  

Regarding claim 19, the combination of SAP #1 and Oliviera teach the system of claim 15, wherein the application selectively writes data to the at least one field (SAP #1 at Video, e.g., 0:29 and 2:05, vNPL pgs. 2, 11 – wherein the mileage field is selectively written to and updated by the user application; see additionally, e.g., Olivieri at [0033-0036] – tables and data can be filtered and selectively written into staging tables).  

Regarding claim 20, the combination of SAP #1 and Oliviera teach the system of claim 15, wherein the at least one DLS-specific entity is specific to the DLS (SAP #1 at Video, e.g., 1:23, vNPL pg. 7 – the SAP blockchain adapter replicates the instruction <i.e., IR artifact> to the blockchain using blockchain-specific configured chaincode, e.g., Writes { “key”: “fooccc1jz3w153480’ “value”: { “mileage”: 0, “date”: “2018-01-10T14:!}} to be interpreted and saved by the target blockchain <i.e., chaincode>; pg. 3 with Video, e.g., 1:10, vNPL pg. 6 teaches generating a transaction for the blockchain <i.e., DLS-specific entity> based on the instruction; while not presently relied upon, for additional reference see, e.g., NPL: “SAP and Blockchain”, May 2019 – teaching deploying the chaincode of the SAP blockchain adapter. The blockchain generates a transaction <i.e., entity> based on the chaincode and instruction <i.e., the transaction is specific to the desired blockchain, e.g., multichain, hyperledger, etc.>).

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAP #1 in view of Olivieri, further in view of Seifert (US20090319581; Hereinafter “Seifert”).
Regarding claim 7, the combination of SAP #1 and Oliviera teach the method of claim 1. The combination of SAP #1 and Olivieri appears to fail to specifically disclose further comprising deleting the data from the one or more staging tables in response to confirmation that the data has been recorded to the DLS.
	However, Seifert teaches an analogous system for updating a database using staging tables (see, e.g., [0035-039]), and further comprising deleting the data from the one or more staging tables in response to confirmation that the data has been recorded ([0043] and [0050] – once the data is confirmed updated the staging tables are erased).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of SAP #1 and Olivieri with the teachings of Seifert, comprising further comprising deleting the data from the one or more staging tables in response to confirmation that the data has been recorded to the DLS, to avoid unnecessarily storing duplicate tables (see, e.g., Seifert at [0043] and [0050]).

Regarding claim 14, the combination of SAP #1 and Oliviera teach the computer-readable storage medium of claim 8. The combination of SAP #1 and Olivieri appears to fail to specifically disclose further comprising deleting the data from the one or more staging tables in response to confirmation that the data has been recorded to the DLS.
	However, Seifert teaches an analogous system for updating a database using staging tables (see, e.g., [0035-039]), and further comprising deleting the data from the one or more staging tables in response to confirmation that the data has been recorded ([0043] and [0050] – once the data is confirmed updated the staging tables are erased).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of SAP #1 and Olivieri with the teachings of Seifert, comprising further comprising deleting the data from the one or more staging tables in response to confirmation that the data has been recorded to the DLS, to avoid unnecessarily storing duplicate tables (see, e.g., Seifert at [0043] and [0050]).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ramanathaiah (NPL: “SAP and Blockchain”, May 2019) – teaching the SAP system using an intermediate SAP blockchain tool generating chaincode specific to interacting with a target blockchain (see, e.g., Ramanathaiah at pgs. 4-6). Kozinga et al. (US20140114907) teaches a system for updating a database using staging tables, wherein the database has annotations indicating the sources of the data in the staging tables (see, e.g., abstract, [0040-051]). Lacombe et al. (US20060282524) teaches a system for updating a database using staging tables, wherein a propose change is received at a staging table, and processed through an event before confirming the record (see, e.g., abstract, [0052], and [0087-098]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365. The examiner can normally be reached Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        

/LINGLAN EDWARDS/Primary Examiner, Art Unit 2491